SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-QSB/A Amendment No. 1 QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the Quarterly period ended November 30, 2007 Commission File No. 0-52395 UBIQUITECH SOFTWARE CORPORATION (Exact Name of Small Business Issuer as specified in its charter) Colorado 20-8224855 (State or other jurisdiction (IRS Employer File Number) of incorporation) 7730 East Belleview Ave., #A202 Englewood, CO80111 (Address of principal executive offices) (zip code) (720) 482-9559 (Registrant's telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ X ]No [ ]. Registrant's revenues for its most recent fiscal quarter were $-0-. The aggregate market value of the voting stock held by nonaffiliates cannot be computed because the Company’s securities do not trade in any market. The number of shares outstanding of the Registrant's common stock, as of the latest practicable date, November 30, 2007, was 9,158,000. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] FORM 10-QSB/A UBIQUITECH SOFTWARE CORPORATION TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements for the period ended November 30, 2007 1 Consolidated Balance Sheet(Unaudited) 1 Consolidated Statements of Operations (Unaudited) 2 Consolidated Statements of Cash Flows (Unaudited) 3 Item 2. Management's Discussion and Analysis and Plan of Operation 6 Item 3. Controls and Procedures 15 PART II OTHER INFORMATION Item 1. Legal Proceedings 15 Item 2. Changes in Securities 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits and Reports on Form 8-K 16 Signatures 17 PART I FINANCIAL INFORMATION References in this document to "us," "we," or "Company" refer to UBIQUITECH SOFTWARE CORPORATION ITEM 1. FINANCIAL STATEMENTS UBIQUITECH SOFTWARE CORPORATION CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Quarter Ended November 30, UBIQUITECH SOFTWARE CORPORATION (A Development Stage Company) Consolidated Financial Statements (Unaudited) TABLE OF CONTENTS Page CONSOLIDATED FINANCIAL STATEMENTS Consolidated balance sheet 1 Consolidated statements of operation 2 Consolidated statements of cash flows 3 Notes to consolidated financial statements 5 Ubiquitech Software Corporation Balance Sheet (A Development Stage Company) Unaudited Audited November 30, August 31, 2007 2007 ASSETS Current Assets: Cash and cash equivalents $ 16,697 $ 23,791 Total Current Assets 16,697 23,791 TOTAL ASSETS $ 16,697 $ 23,791 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities - Accounts payable 3,871 3,686 TOTAL LIABILITIES 3,871 3,686 SHAREHOLDERS' EQUITY Preferred stock, $.10 par value per share; Authorized 1,000,000 Shares; Issued and outstanding -0- shares. - - Common Stock, $.001 per share; Authorized 50,000,000 Shares; Issued and outstanding 9,158,000 shares 9,158 9,158 Capital paid in excess of par value 23,126 23,126 (Deficit) accumulated during the development stage (19,458 ) (12,179 ) TOTAL SHAREHOLDERS' EQUITY 12,826 20,105 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 16,697 $ 23,791 The accompanying notes are an integral part of the consolidated financial statements. - 1 - Ubiquitech Software Corporation Unaudited Statement Of Operations (A Development Stage Company) 3 Months 3 Months January 11, Ended Ended 2007 (inception) November 30, November 30, through November 2007 2006 30, 2007 Revenue: $ - $ - $ - General & Administrative Expenses Accounting 3,250 - 3,250 Consulting 1,000 - 9,500 Printing 3,121 3,121 Stock transfer - - 3,685 Total General & administrative expenses 7,371 - 19,556 (Loss) before other income (7,371 ) - (19,556 ) Other income - Interest 92 - 98 Net (Loss) $ (7,279 ) $ - $ (19,458 ) Basic (Loss) per common share (0.00 ) - (0.00 ) Weighted Average Common Shares Outstanding 9,158,000 - 9,158,000 The accompanying notes are an integral part of the consolidated financial statements. - 2 - Ubiquitech Software Corporation (A Development Stage Company) Unaudited Statement of Shareholders' Equity August 31, 2006 (inception) through October 31, 2007 Deficit accumulated Number Of Capital Paid Dduring the Common Common in Excess development Shares Issued Stock of Par Value stage Total Balance at January 11, 2007 (Inception) - $ - $ - $ - $ - January 12, 2007 issued 8,500,000 shares of par value $.001 common stock for services valued at or $.001 per share 8,500,000 8,500 - 8,500 January 12, 2007 issued 500,000 shares of par value $.001 common stock for cash of $500 or $.001 per share 500,000 500 - 500 April 23, 2007 issued 40,000 shares of par value $.001 common stock for cash of $20,000 or $.50 per share 40,000 40 19,960 20,000 August 24, 2007 issued 114,000 shares of par value $.001 common stock for cash of $28,500 or $.25 per share 114,000 114 28,386 28,500 August 28, 2007 issued 4,000 shares of par value $.001 common stock for cash of $1,000 or $.25 per share 4,000 4 996 1,000 Deferred Offering Costs (26,216 ) (26,216 ) Net (Loss) - - - (12,179 ) (12,179 ) Balance at September 30, 2007 9,158,000 $ 9,158 $ 23,126 $ (12,179 ) $ 20,105 Net (Loss) - - - (7,279 ) (7,279 ) Balance at November 30, 2007 9,158,000 $ 9,158 $ 23,126 $ (19,458 ) $ 12,826 The accompanying notes are an integral part of the consolidated financial statements. - 3 - Ubiquitech Software Corp. Unaudited Statement Of Cash Flows (A Development Stage Company) Period From 3 Months 3 Months Inception Ended Ended January 11, 2007 November November Through 30, 2007 30, 2006 November 30, 2007 Cash Flows From Operating Activities: Net (Loss) $ (7,279 ) $ - (19,458 ) Adjustments to reconcile net loss to net cash used in operating activities: Stock issued for services - - 8,500 Increase in accounts payable 185 - 3,871 Net Cash Flows (used) in operations (7,094 ) - (7,087 ) Cash Flows From Investing Activities: - - - Net Cash Flows (used) in Investing activities - - - Cash Flows From Financing Activities: Issuance of common stock - - 50,000 Deferred offering costs - - (26,216 ) Net Cash Flows provided by financing activities - - 23,784 Net Increase (Decrease) In Cash and cash equivalents (7,094 ) - 16,697 Cash and cash equivalents at beginning of period 23,791 - - Cash and cash equivalents at end of period $ 16,697 - $ 16,697 Supplementary Disclosure Of Cash Flow Information: Stock issued for services $ - $ - $ 8,500 Cash paid for interest $ - $ - $ - Cash paid for income taxes $ - $ - $ - The accompanying notes are an integral part of the consolidated financial statements. - 4 - Ubiquitech Software Corporation (A Development Stage Company) Notes To Unaudited Financial Statements For The Three Month Period Ended November 30, 2007 Note 1 - Unaudited Financial Information The unaudited financial information included for the three month interim period ended November 30, 2007 were taken from the books and records without audit.
